DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an optical fiber alignment tool comprising the technical feature of the fiber aligner and the fiber holding portion are relatively movable in the alignment direction of the optical fibers.
Group II, claim(s) 11-20, drawn to an optical fiber alignment tool comprising the technical feature of a fiber holding portion that includes separators each disposed in a space between a respective pair of the optical fibers in the predetermined order. 
Group III, claim(s) 21-26, drawn to an optical fiber alignment tool comprising a fiber aligner that includes retractable separators. 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical features of a fiber aligner, a fiber holding portion, and separators, this group of technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent No. 4,830,646 to Rossberg (hereinafter “Rossberg”).  Rossberg was cited by applicant(s) in the Information Disclosure Statement filed on July 19, 2021 and was also applied to the claims in corresponding international application no. PCT/JP2020/003365. 
With respect to claim 1, Rossberg discloses an optical fiber alignment tool, comprising: 
a fiber aligner (portion 5 and/or portion 9) that includes: 
separators within guide bar (14) that assort optical fibers (21, 23); and 
fiber insertion portions (slots 14’) each disposed between a respective pair of the separators and that align the optical fibers (21/23) in an alignment direction in a predetermined order when the optical fibers (21/23) are inserted into the fiber insertion portion (14’); and 
a fiber holding portion (holding plate 6 and/or 10) that includes a mount surface on which the optical fibers (21/23) are mounted, wherein the fiber aligner (6/10) and the fiber holding portion (6/10) are relatively movable in the alignment direction of the optical fibers (“the fiber holding plates 6, 10 are inserted into the receiving portions 5, 9”).  See columns 2-3 of Rossberg for further details. Thus, because claim 1 is anticipated by Rossberg, the independent claims lack unity a posteriori.  See also MPEP §1850 (II). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
July 22, 2022